323



           OFFICE   OF THE ATTORNEY GENERAL     OF TEXAS
                              AUSTIN




Rawrable   R, 9. Wyche




                                                                 .
           we 8x3 b   reoelpt




                      rles are further oxplabed   %n ~aar letter of
                      esaed to thle department from MhSch w quote

           *is I stotod In a previousletter Greg
      County's population accordi p to the List census
      exceeds ~iftpeightsthousc&~~8      OOO#) and has e ts*
      valuation of one hundsed three   &lion,   one hundred
324
corralariolmra’   hurt.    The   queslon   in   t&a   Sherlff’a
Oas6 i8 if all    tmplo    6 m deputySheriffs,             and
their diulea      am t.c   w3m0e




     “P lea let
             M w h a ve
                      y 0wo p inim a ndltatrthe
sa lc r of
        y th 0
             de,p lltis
                    o fthoml
                        s   4 o & ‘ult.,*
                                                                326




            ::eoall your attentionto Article 3B2, section 9, which
provicesthat:
           m C~mSsaiomrs      Court la hereby authorized,
      then fn their judgtmntthe finanCiciL coi-idition Of
      the county and the nee;ie,of the deputies,  ant3iatEntE
      and clerks of eny didrict, county or precinctofficer
      $u3ti$ythe ixacro~e,to enter an or&W tnt3readKIg
327